


Exhibit 10.16




FIRST AMENDMENT
TO THE
AMENDED AND RESTATED AGREEMENT
OF
LIMITED PARTNERSHIP
OF
PRINCIPAL HOLDINGS I LP


THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF PRINCIPAL HOLDINGS I LP (this "Amendment"), is made as of August
1, 2008, by and among FIG Asset Co. LLC, a Delaware limited liability company,
as general partner (the "General Partner"), and the Limited Partners (as defined
below). All capitalized terms used in this Amendment but not otherwise defined
herein shall have the respective meanings given to them in the Partnership
Agreement (as defined below).
WHEREAS, the General Partner and the Limited Partners entered into an Amended
and Restated Agreement of Limited Partnership, dated as of February 1, 2007 (the
"Partnership Agreement"); and
WHEREAS, the General Partner and the Limited Partners desire to amend the
Partnership Agreement on the terms set forth herein.
NOW THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
as follows:
1.
Amendment of Partnership Agreement. Section 4.4(b) of the Partnership Agreement
is hereby amended to read in its entirety as follows:



"(b) The Partnership may make the election under Section 754 of the Code in
accordance with applicable regulations thereunder."


2.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflict of laws thereof.



3.
Ratification. Except as otherwise expressly modified hereby, the Partnership
Agreement shall remain in full force and effect, and all of the terms and
provisions of the Partnership Agreement, as herein modified, are hereby ratified
and reaffirmed.



[Remainder of page intentionally left blank]

1
499122.01-Los Angeles Server 1A - MSW

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment is executed and delivered as of the date
first written above by the undersigned, being all of the Partners.
GENERAL PARTNER:
FIG ASSET CO. LLC,
a Delaware limited liability company
By:
/s/ Randal A. Nardone    
Name: Randal A. Nardone
Title: Chief Operating Officer

LIMITED PARTNERS:
/s/ Wesley R. Edens    
Wesley R. Edens
/s/ Wesley R. Edens    
Wesley R. Edens, as Trustee of The Wesley R. Edens 2007 Annuity Trust
/s/ Wesley R. Edens    
Wesley R. Edens, as Trustee of The Edens Family 2007 Annuity Trust
/s/ Peter L. Briger, Jr.    
Peter L. Briger, Jr.
/s/ Michael E. Novogratz    
Michael E. Novogratz
/s/ Michael E. Novogratz    
Michael E. Novogratz, as Trustee of The Michael Novogratz 2007 Annuity Trust

2
499122.01-Los Angeles Server 1A - MSW

--------------------------------------------------------------------------------




/s/ Michael E. Novogratz    
Michael E. Novogratz, as Trustee of The Novogratz 2007 Family Annuity Trust


/s/ Michael E. Novogratz    
Michael E. Novogratz, as Manager of MN1 LLC, a Delaware limited liability
company
/s/ Randal A. Nardone    
Randal A. Nardone
/s/ Randal A. Nardone    
Randal A. Nardone, as Trustee of The Randal A. Nardone 2007 Annuity Trust


/s/ Randal A. Nardone    
Randal A. Nardone, as Trustee of The Nardone Family 2007 Annuity Trust #1


/s/ Randal A. Nardone    
Randal A. Nardone, as Trustee of The Nardone Family 2007 Annuity Trust #2
ALDEL LLC
By/s/ Robert I. Kauffman    
Name: Robert I. Kauffman
Title: Sole Member

3
499122.01-Los Angeles Server 1A - MSW